Citation Nr: 1643958	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-01 866	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of a gunshot injury of the left forearm, to include scarring, currently rated as 30 percent disabling.

2.  Entitlement to an initial compensable rating for abdominal scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1970 until March 1973.  The Veteran had service in the Republic of Vietnam and was awarded a Purple Heart and Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the April 2009 rating decision, in pertinent part, the RO granted service connection for abdominal scars, and assigned a non-compensable rating effective September 8, 2008 and confirmed and continued the evaluation of gunshot wound of the left forearm at 30 percent.

These matters were previously before the Board in February 2016, at which time the issues on appeal were remanded for additional development.  A supplemental statement of the case was issued in April 2016.  The case was returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  On April 3, 2016, the Veteran declined to undergo a VA examination in connection with the claims for an increased disability rating for residuals of a gunshot injury of the left forearm, with scarring, and an increased disability rating for abdominal scars.  The Veteran indicated that he was satisfied with his current disability ratings, as he has been granted a total service-connected disability, permanent in nature.  

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU), permanent in nature, was granted in a May 2015 rating decision; an effective date of February 1, 2009 was assigned.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to an increased disability rating for residuals of a gunshot injury of the left forearm, with scarring, by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to an increased disability rating for abdominal scars by the appellant (or his authorized representative), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on April 3, 2016, indicated that he was satisfied with the currently assigned disability ratings for residuals of a gunshot injury of the left forearm, to include scarring, and abdominal scars.  Therefore, the Board finds that the Veteran has withdrawn the appeal of the claims of entitlement to increased disability rating for residuals of a gunshot injury of the left forearm, to include scarring, and entitlement to an increased disability rating for abdominal scars.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review these claims and the claims are dismissed.



ORDER

The appeal of the claim of entitlement to an increased disability rating for residuals of a gunshot wound of the left forearm, with scarring, is dismissed.

The appeal of the claim of entitlement to an increased disability rating for abdominal scars is dismissed.




		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


